No. 5                                                  January 17, 2013                189
553 Or 17,Sisters School District #6
3
Morgan v. 2013
2013
January




                                             IN THE SUPREME COURT OF THE
                                                   STATE OF OREGON

                                                        Mike MORGAN,
                                                      Petitioner on Review,
                                                                v.
                                                SISTERS SCHOOL DISTRICT #6
                                                   and its Board of Directors,
                                                     Respondent on Review.
                                           (CC 08-CV-0423AB; CA A142252; SC S059465)

                                       On review from the Court of Appeals.*
                                       Argued and submitted March 5, 2012.
   Ross A. Day of The Day Law Group, P.C., Portland,
argued the cause and ﬁled the brief for petitioner on review.
    Peter R. Mersereau of Mersereau & Shannon, LLP,
Portland, argued the cause and ﬁled the brief for respondent
on review. With him on the brief was Thomas W. McPherson.
  Before Balmer, Chief Justice, Kistler, Walters, Linder,
and Landau, Justices, and Durham and De Muniz, Senior
Judges, Justices pro tempore.**
                                       LANDAU, J.
   The decision of the Court of Appeals and the judgment of
the circuit court are afﬁrmed.
     Plaintiff Morgan ﬁled suit under ORS 28.020, seeking declaratory and injunc-
tive relief addressing certain ﬁnancial obligations assumed by defendants, Sisters
School District #6 and its Board of Directors. Defendants sought dismissal of the
suit, alleging that plaintiff lacked statutory standing. Plaintiff countered that he
has standing in three ways: (1) as a voter, (2) as a taxpayer, and (3) under a hybrid
voter-taxpayer theory. Held: (1) Plaintiff lacks standing as a voter because his
complaint does not request relief that would have the practical effect of remedying
the denial of his right to vote; (2) Plaintiff alleged injuries too speculative to sup-
port standing under a taxpayer theory or a potential hybrid theory.
    The decision of the Court of Appeals and the judgment of the circuit court are
afﬁrmed.
______________
    ** Appeal from Deschutes County Circuit Court, Alta Jean Brady, Judge. 241
Or App 483, 251 P3d 207 (2011).
    ** Brewer and Baldwin, JJ., did not participate in the consideration or
decision of this case.
190                     Morgan v. Sisters School District #6

         LANDAU, J.
         At issue in this case is whether plaintiff has
standing under the Uniform Declaratory Judgments Act,
ORS 28.020, to seek a declaration that defendant Sisters
School District #6 and its Board of Directors (board) lacked
authority to enter into a particular form of ﬁnancing
arrangement without a vote of the people. Plaintiff alleged
that he has standing because his “status as a taxpayer and
voter within the district will or may be adversely affected[.]”
More speciﬁcally, plaintiff alleged that entering into the
challenged form of ﬁnancing arrangement might, in some
unspeciﬁed way, “jeopardize the district[‘]s ability to provide
for the daily operation of the district” and, if that should
come to pass, increase the likelihood that the district will
have to seek additional ﬁnancing to cover its obligations.
         The trial court concluded that those allegations were
insufﬁcient to satisfy the requirement of ORS 28.020 that
only persons “whose rights, status or other legal relations
are affected” by the challenged ordinance have standing.
The Court of Appeals likewise concluded that the harm that
plaintiff alleges is too attenuated and speculative to satisfy
the standing requirement of the Uniform Declaratory
Judgments Act. Morgan v. Sisters School District #6, 241
Or App 483, 251 P3d 207 (2011). We agree and afﬁrm.
         The relevant facts are uncontested. On March 12,
2007, the board adopted Resolution No #FY 06-07-06, which
authorized the issuance and negotiated sale of “Full Faith
and Credit Obligations, Series 2007” in an amount not to
exceed $2.1 million. The resolution stated that the obligations
were to be issued as “certiﬁcates of participation” under
ORS 271.390, which authorizes public bodies to issue that
type of obligation to fund the acquisition or improvement of
certain property, secured by any or all “lawfully available
funds of the public body or council of governments”—in
essence, the full faith and credit of the governmental unit.
The stated purpose of the obligation was to ﬁnance the cost
of improvements to district property, including classrooms,
furniture, ﬁxtures, building system upgrades, and the like.
On May 22, 2007, Wells Fargo Bank, acting as escrow
agent, issued the certiﬁcates of participation for purchase
by investors.
Cite as 353 Or 189 (2013)                                       191

         One year later, in May 2008, plaintiff ﬁled a
complaint for declaratory and injunctive relief against the
district and the board. Plaintiff alleged that the obligations
that had been denominated “certiﬁcates of participation”
actually were bonds, which, under ORS 328.205 to 328.230,
may be issued only after approval by a majority of the
electors in the school district. Plaintiff alleged that his
“status as a taxpayer and voter within the district will or
may be adversely affected by the actions of the school district
as alleged in paragraph 16(e) and 16(f)” of his complaint. In
those paragraphs, he alleged:
       “(e) The issuance of ‘bonds’ without the approval of the
   electorate, may jeopardize the district[‘]s ability to provide
   for the daily operation of the district.
       “(f) The issuance of the ‘bonds’ by the district without
   voter approval increases the likelihood that the district
   will have to seek voter approval of additional bonds
   either as local option bonds or general obligation bonds.
   ORS 328.205 et seq. is intended to initially require voter
   approval and thus avoid the prospect of spending too much
   money in the form of full faith and credit obligations and
   then seeking voter approval.”
         In his prayer for relief, plaintiff requested that the
court declare that the certiﬁcates of participation at issue
actually are bonds and that “the district wrongfully failed to
obtain the approval of the voters within the school district”
before issuing those bonds. Notably, plaintiff did not ask
for a declaration that the certiﬁcates of participation are
invalid. Nor did he request an order that the matter be put
to a vote. He asked that the court prohibit the district from
making any further payments on the obligations; that is, he
requested that the court order the district simply to default
on the obligations.
        Plaintiff moved for summary judgment, arguing
that the certiﬁcates of participation issued by the district
were bonds that should not have been issued without prior
voter approval.
        Defendants ﬁled their own motion for summary
judgment that responded to plaintiff’s arguments on the
merits, but they also requested dismissal of the action
192                     Morgan v. Sisters School District #6

for want of justiciability. Pointing to the allegations of
standing in paragraphs 16(e) and 16(f) of the complaint,
defendants argued that, at best, plaintiff had alleged only
a remote possibility that the issuance of the certiﬁcates of
participation would affect him in any way. Such a remote
possibility of harm, defendants argued, was not sufﬁcient
to establish the concrete stake in the outcome of a case that
the law requires.
         Plaintiff responded that he need only allege a
“potential impact” to proceed on a taxpayer standing
theory and that he had made such an allegation by arguing
“ultimate facts, which, if established, would demonstrate
that plaintiff would be required to pay proportionately more
taxes for the same or less educational services.”
         The trial court denied plaintiff’s motion for
summary judgment, granted defendants’ motion, and
entered judgment dismissing the case. In a memorandum
opinion, the trial court explained that plaintiff lacks standing
because the “potential impact” of the district’s actions that
plaintiff had described is “attenuated and speculative.”
         Plaintiff appealed, assigning error to the trial
court’s denial of his motion for summary judgment and
to the granting of defendants’ motion. He argued that the
trial court had erred in concluding that he lacks standing
and that the court should have ruled in his favor on the
merits. On appeal, plaintiff’s arguments on standing were
rather more elaborate than those advanced before the trial
court. He argued that he has standing both as a voter and
as a taxpayer. Regarding his standing as a voter, plaintiff
argued that he alleged that he is a voter within the school
district and that he had been deprived of the right to vote
on the issuance of the ﬁnancial obligations that are at issue.
That, he contended, is all that the law requires to establish
standing. As for his standing as a taxpayer, he argued that
documents in the summary judgment record show that the
certiﬁcates of participation that the district issued require
it to pay as much as $240,400 per year in principal and
interest payments until 2022. According to plaintiff, “[i]f
the district was unable to make its payments of principal
and interest[,]” then the purchasers of those certiﬁcates of
Cite as 353 Or 189 (2013)                                     193

participation “would have both the contractual and statutory
right to force the district to levy a tax to pay the money due
to them.”
         In response, defendants argued ﬁrst that plaintiff
had failed to preserve his contention that he has standing as
a voter. According to defendants, plaintiff’s only argument
to the trial court was that he has taxpayer standing, based
on the potential ﬁnancial impact of a possible default on
the ﬁnancial obligations. Regarding the issue of taxpayer
standing, defendants argued that the trial court correctly
concluded that the allegations of potential injury are simply
too speculative to satisfy the more direct interest that the
law requires.
         The Court of Appeals afﬁrmed. The court began
with plaintiff’s argument that he has standing as a voter,
separate and distinct from his standing as a taxpayer.
The court concluded that plaintiff had failed to raise that
particular theory before the trial court and was therefore
precluded from asserting it for the ﬁrst time on appeal.
Morgan, 241 Or App at 488. In any event, the court noted,
under existing case law, voter standing is limited to those
cases in which it is alleged that the deprivation of the right
to vote would have affected the outcome of the election at
issue, and no such allegation had been made in this case. Id.
at 487-88.
         Turning to taxpayer standing, the court concluded
that the connection between the approval of the certiﬁcates
of participation and any possible harm to plaintiff was too
speculative to demonstrate that his rights are “affected”
for purposes of ORS 28.020. The court explained that a
long chain of uncertain events would have to occur before
plaintiff would experience actual harm as a result of the
issuance of the certiﬁcates of participation:
   “First, the district must ﬁnd itself unable to pay back the
   principal and interest on the [certiﬁcates of participation]
   from available revenues. Second, some authoritative
   tribunal must determine that the district has no discretion
   in deciding how to remedy the default on its own: it must
   raise taxes by ﬂoating a bond (instead of, for example,
   declaring bankruptcy or liquidating assets). Third, the bond
194                      Morgan v. Sisters School District #6

   issue must pass. Fourth, plaintiff must still be a resident
   of the district when the bond issue passes. Fifth, plaintiff
   must have resources that are affected by the bond issue.”
Id. at 490.
         Before this court, plaintiff contends that the Court
of Appeals erred in concluding that he lacks standing. As he
argued before that court, he now argues on review that he
has standing both because he is a voter who has alleged the
loss of the right to vote and because he is a taxpayer who
may be adversely affected should the district be unable to
pay its obligations. In addition, he advances a new argument
that he denominates “hybrid” standing; that is, even if he
lacks standing as a voter or a taxpayer, he still has standing
because of the combination of both those interests.
         “Standing” is a term of art that is used to describe
when a party “possesses a status or qualiﬁcation necessary
for the assertion, enforcement, or adjudication of legal rights
or duties.” Kellas v. Dept. of Corrections, 341 Or 471, 476-
77, 145 P3d 139 (2006). Whether a plaintiff has standing
depends on the particular requirements of the statute under
which he or she is seeking relief. Local No. 290 v. Dept. of
Environ. Quality, 323 Or 559, 566, 919 P2d 1168 (1996).
        In this case, plaintiff seeks declaratory relief under
the Uniform Declaratory Judgments Act, ORS 28.020,
and also injunctive relief. We begin with his request for
declaratory relief under ORS 28.020, which provides:
      “Any person interested under a deed, will, written
   contract or other writing constituting a contract, or
   whose rights, status or other legal relations are affected
   by a constitution, statute, municipal charter, ordinance,
   contract or franchise may have determined any question of
   construction or validity arising under any such instrument,
   constitution, statute, municipal charter, ordinance,
   contract or franchise and obtain a declaration of rights,
   status or other legal relations thereunder.”
Thus, to seek relief under the Uniform Declaratory
Judgments Act, a plaintiff must establish that his or her
“rights, status, or other legal relations” are “affected by” the
relevant instrument. This court’s prior cases have variously
Cite as 353 Or 189 (2013)                                   195

described the test for establishing that a plaintiff’s rights
are affected under that provision. We draw from those cases
three related but separate considerations.
         The ﬁrst consideration is that there must be “some
injury or other impact upon a legally recognized interest
beyond an abstract interest in the correct application or the
validity of a law.” League of Oregon Cities v. State of Oregon,
334 Or 645, 658, 56 P3d 892 (2002). It is not sufﬁcient that
a party thinks an enactment or a decision of a government
entity to be unlawful. The standing requirements of ORS
28.020 require that the challenged law must affect that
party’s rights, status, or legal relations.
         Thus, for example, in Eacret et ux v. Holmes, 215 Or
121, 333 P2d 741 (1958), the plaintiffs initiated an action
under the Uniform Declaratory Judgments Act, requesting
a declaration that the Governor lacked the constitutional
authority to commute the sentence of death that had been
imposed on the defendant, who had been convicted of
murdering their son. This court afﬁrmed the dismissal of
the action for want of standing. The court explained that
“[t]he wrong of which they complain—if there be a wrong—
is public in character. The complaint discloses no special
injury affecting the plaintiffs differently from other citizens.”
Id. at 124. “There is no case for declaratory relief,” the court
concluded, “where the plaintiff seeks merely to vindicate a
public right to have the laws of the state properly enforced
and administered.” Id. at 125 (internal quotation marks
omitted). See also League of Oregon Cities, 334 Or at 658
(plaintiff must show “ ‘some injury or other impact upon a
legally recognized interest beyond an abstract interest in
the correct application or the validity of a law’ ”); Cummings
Constr. v. School District No. 9, 242 Or 106, 110, 408 P2d
80 (1965) (construction contractors lacked standing to
challenge school district construction bidding practices
when they did not bid for school district construction work).
         The second consideration is that the injury must
be real or probable, not hypothetical or speculative. As this
court explained in TVKO v. Howland, 335 Or 527, 534,
73 P3d 905 (2003), “This court consistently has held that
courts cannot issue declaratory judgments in a vacuum;
196                      Morgan v. Sisters School District #6

they must resolve an actual or justiciable controversy. To
be justiciable, a controversy must involve a dispute based
on present facts rather than on contingent or hypothetical
events.” (Citations omitted.)
         Gruber v. Lincoln Hospital District, 285 Or 3, 588
P2d 1281 (1979), illustrates that principle. In that case, the
plaintiff initiated an action for a declaration that a contract
between the municipal health district and a physician was
unlawful. The trial court dismissed the action for lack of
standing. On appeal, the plaintiff argued that he had
standing as a taxpayer, entitled to challenge actions of
the municipal health district that amounted to a misuse of
public funds. This court rejected the argument, explaining
that the plaintiff had failed to describe how the actions of
the municipal health district led to any “actual or potential
adverse ﬁscal consequences” as to him personally. Id. at 8.
“When the potential ﬁscal implications of a public contract
are not apparent on its face,” the court explained, “they
should not be left to judicial speculation; they need to be
asserted, if a plaintiff relies on his interest as a taxpayer” to
proceed under ORS 28.020. Id. at 9.
         Savage v. Munn, 317 Or 283, 856 P2d 298
(1993), also is instructive. In that case, the plaintiffs
initiated a declaratory judgment action, challenging the
constitutionality of a property tax limitation enacted in 1990
as Ballot Measure 5. Plaintiffs alleged that the measure
would have the effect of making them pay proportionally
more for the same services than others who owned similar
properties. The defendants argued that the case should
be dismissed for want of standing because the plaintiffs’
claims were based on the hypothetical operation of the
ballot measure and because they had failed to demonstrate
a “direct effect” of the challenged law on their personal
tax bills. The court rejected the argument, explaining that
the gravamen of the plaintiffs’ claim in that case was not
the unconstitutionality of the amount of their taxes, but
rather the manner in which taxes were capped under Ballot
Measure 5, which, the court stated, “are ‘present facts,’
not simply possible future events.” Id. at 292. Under those
circumstances, the court explained, specifying how the
Cite as 353 Or 189 (2013)                                197

law would affect the amount of plaintiffs’ tax bills was not
required. Id.
         The third and ﬁnal consideration is that the court’s
decision must have a practical effect on the rights that the
plaintiff is seeking to vindicate. Kellas, 341 Or at 484-85
(discussing practical effects requirement of ORS 28.020).
That is to say, a connection must exist between the rights
that a plaintiff seeks to vindicate and the relief requested.
The relief that the plaintiff seeks, if granted, must redress
the injury that is the subject of the declaratory judgment
action. As this court explained in Cummings Constr., 242
Or at 110, there must be “a real and substantial controversy
admitting of speciﬁc relief through a decree of conclusive
character.” Otherwise, the court’s decision will amount to
no more than an advisory opinion.
         Thus, for example, in Hazell v. Brown, 352 Or
455, 467, 287 P3d 1079 (2012), the plaintiffs initiated an
action under the Uniform Declaratory Judgments Act,
challenging the Secretary of State’s determination that a
voter-approved ballot measure was “dormant” and had not
yet gone into effect. On appeal, they also asked the court to
declare speciﬁc provisions of the measure unconstitutional.
This court declined to do that. The court began by noting
that the parties had standing to challenge whether the
statute had gone into effect; they alleged the requisite
interest and sought a remedy to effectuate that interest.
Id. But, the court noted, they had neglected “to seek any
speciﬁc relief connected to the application or nonapplication
of the individual provisions in question.” Id. Consequently,
their complaint was insufﬁcient “to allege a justiciable
controversy under the declaratory judgment act, as to
the individual provisions” of the ballot measure. Id. An
opinion on the constitutionality of the individual provisions,
the court concluded, would amount to an impermissible
advisory opinion. Id. at 468. See also Strunk v. PERB, 338
Or 145, 153, 108 P3d 1058 (2005) (standing requires “some
practical effect on [a] party’s rights”); Barcik v. Kubiaczyk,
321 Or 174, 188, 895 P2d 765 (1995) (declaratory relief is
available “only when it can affect * * * some rights between
the parties”); Brown v. Oregon State Bar, 293 Or 446, 449,
198                     Morgan v. Sisters School District #6

648 P2d 1289 (1982) (“A justiciable controversy results in
speciﬁc relief through a binding decree as opposed to an
advisory opinion[.]”); Gortmaker v. Seaton, 252 Or 440,
443, 450 P2d 547 (1969) (plaintiff lacked standing under
Declaratory Judgments Act because a decision would not
affect his rights).
         With the foregoing principles in mind, we turn to
the parties’ arguments about plaintiff’s standing in this
case, beginning with plaintiff’s contention that he has
standing as a voter who has been denied the right to vote
on the ﬁnancial obligations that the district issued. As we
have noted, defendants argue—and the Court of Appeals
agreed—that plaintiff failed to preserve that particular
theory of standing. Plaintiff argues that the Court of Appeals
erred in concluding that he failed to preserve that theory
of standing. He contends that, by alleging in his complaint
that his “status as a taxpayer and voter” was adversely
affected, he alerted the trial court and defendants that he
was relying on voter standing.
         We are doubtful that the bare allegation in the
complaint that plaintiff was adversely affected as a voter,
without more, sufﬁces to preserve his current contention
that he has standing as a voter who was deprived of the
right to vote. See, e.g., Gruber, 285 Or at 7-8 (“[A] complaint
under this section [ORS 28.020] must show how plaintiff’s
‘rights, status, or other legal relations are affected’ by an
instrument or enactment.” (Emphasis added.)). Indeed,
although the complaint does allege that plaintiff’s rights as
a voter were adversely affected, the only allegation as to
the nature of that adverse effect was the fact that he might
suffer ﬁnancial harm should the district be unable to meet
its obligations. And, consistently with that allegation, the
only argument that plaintiff made to the trial court was
that he has standing because of that potential ﬁscal impact
on him as a taxpayer.
         Even assuming for the sake of argument that
plaintiff adequately preserved his contention that he has
voter standing based on the loss of his right to vote on the
resolution approving the certiﬁcates of participation, the
contention ultimately fails. At the outset, we note that this
Cite as 353 Or 189 (2013)                                  199

court has recognized that the denial of the right to vote can
satisfy the personal injury requirement that the Uniform
Declaratory Judgments Act makes a prerequisite to
standing. In Webb v. Clatsop Co. School Dist. 3, 188 Or 324,
215 P2d 368 (1950), a voter brought a declaratory judgment
action, seeking to set aside the results of an election in which
he had been denied the right to vote. The particular election
involved two school districts that had voted to consolidate.
The consolidation proposal had been approved by a margin
of a single vote. In challenging the validity of the election,
the plaintiff noted that, had he been permitted to vote,
the outcome of the election would have been different. The
defendant school districts sought dismissal of the action on
the ground that the plaintiff lacked standing. This court
disagreed, holding that the complaint clearly set out the
denial of his right to vote, followed by “an appropriate prayer
in that regard.” Id. at 331. It bears some emphasis that the
court’s decision was based not only on the allegation of a
denial of the right to vote, but also on the existence of an
“appropriate prayer,” that is, one that, if granted, would
have remedied the injury of which the plaintiff complained.
The court also noted that the plaintiff had alleged that,
had he been permitted to vote, the outcome of the election
would have been different. But it is not entirely clear from
the court’s opinion how much difference that made in its
analysis.
         In this case, plaintiff did allege in his complaint
that he was a voter who had been denied the right to vote.
But, unlike the plaintiff in Webb, plaintiff in this case seeks
no relief that could remedy the denial of his right to vote.
His complaint does not ask for an order compelling the
district to hold an election. It simply asks for a declaration
that the district should have held one. Such a declaration
would have no practical effect on plaintiff’s voting rights and
would amount to a purely advisory opinion. We therefore
conclude that his allegation that he is a voter who has been
denied the right to vote is inadequate to satisfy the standing
requirements of ORS 28.020.

        In reaching that conclusion, we emphasize that
we are not holding that plaintiff lacks standing because he
200                      Morgan v. Sisters School District #6

merely asks for a declaration that his rights had been violated.
To the contrary, in appropriate cases, such a declaration is
adequate to satisfy the practical effect requirement that this
court’s cases have described. In cases involving disputed
provisions of a contract or insurance policy, for example,
a declaration of the parties’ rights under that contract or
policy can have a concrete effect on the parties to it. See,
e.g., Carey v. Lincoln Loan Co., 342 Or 530, 532-33, 157
P3d 775 (2007) (action for declaration as to enforceability
of provisions in loan agreement); North Paciﬁc Ins. Co. v.
Hamilton, 332 Or 20, 22-23, 22 P3d 739 (2001) (action for
declaration as to insurer’s liability under a policy of liability
insurance). Or, for another example, in cases involving a
recurring action, a declaration of the lawfulness of that
action can have a practical effect in establishing the basis
for further relief, such as an injunction, see, e.g., State ex
rel Oregonian Publishing Co. v. Sams, 298 Or 329, 333, 692
P2d 116 (1984) (suggesting that “the appropriate remedy for
challenging a recurring practice that is believed to be illegal
is by declaratory judgment”), or monetary damages, see, e.g.,
Ken Leahy Construction, Inc. v. Cascade General, Inc., 329
Or 566, 573-74, 994 P2d 112 (1999); Lowe v. Harmon, 167 Or
128, 136, 115 P2d 297 (1941) (relief under the Declaratory
Judgments Act “may include an assessment of damages”).
In this case, however, plaintiff has offered no explanation as
to how the issuance of the judicial declaration that he seeks
would have any practical effect on his voting rights, and we
are aware of none.
         We turn then to plaintiff’s contention that he
nevertheless has adequately alleged taxpayer standing
based on the potential ﬁnancial impact of the issuance of the
certiﬁcates of participation. As we have described, plaintiff
alleged that the issuance of the certiﬁcates of participation
“may jeopardize the district[’]s ability to provide for the daily
operation of the district.” His complaint, however, does not
explain why the issuance of those obligations might have
that effect. Moreover, he does not allege that the district’s
potential inability to provide for its daily operations affects
him in any way. He also alleged that the issuance of the
obligations “increases the likelihood” that the district will
have to seek additional funds from taxpayers like himself.
Cite as 353 Or 189 (2013)                                 201

The problem is that such a “likelihood” is “increased” only
in the event that the district ﬁnds itself unable to pay its
obligations, and even then, only if the voters were to approve
a district request for additional funding, and further, only
if plaintiff remains a resident of the district when those
other events occur. Thus, plaintiff’s allegations that the
issuance of the certiﬁcations of participation will affect him
are predicated on a series of hypothetical contingencies, not
on present facts. As such, they are inadequate to satisfy the
requirements of standing under the Uniform Declaratory
Judgments Act.
         That leaves plaintiff’s proposed “hybrid” standing
argument: That is, even if he lacks standing as a voter and
a taxpayer, he should be held to possess standing as a voter
who has not only been denied the right to vote, but who also
has suffered (or will suffer) ﬁnancial loss as a taxpayer. Even
assuming for the sake of argument that it is permissible for
plaintiff to advance such an argument at this late stage, the
argument is unavailing. The fact remains that a declaratory
judgment in this case will not remedy any injury to plaintiff’s
voting rights. And adding to the inquiry his allegations of
purely contingent, hypothetical ﬁscal harm does not alter
that fact.
          Plaintiff also seeks injunctive relief, speciﬁcally,
an order that the district not continue to pay on the
certiﬁcates of participation. As this court observed in Eckles
v. State of Oregon, 306 Or 380, 386, 760 P2d 846 (1988),
no statute governs the issue of standing to seek injunctive
relief. Nevertheless, the court explained, it has long
applied essentially the same standing requirements that
ordinarily apply in declaratory judgment actions. Id. In
fact, in a number of the cases that we have described above
concerning the three requirements of standing under the
Uniform Declaratory Judgments Act, the plaintiffs sought
both declaratory and injunctive relief, and the court did
not distinguish between the forms of relief in assessing the
issue of standing. See, e.g., Hazell, 352 Or at 467-68; League
of Oregon Cities, 334 Or at 657-62; Barcik, 321 Or at 179. In
light of the fact that the same standing standards apply to
plaintiff’s request for declaratory and injunctive relief, we
202                    Morgan v. Sisters School District #6

conclude that, for the reasons that we have described with
respect to his request for declaratory relief, his claim for
injunctive relief also fails for lack of standing.
       The decision of the Court of Appeals and the
judgment of the circuit court are afﬁrmed.